DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 17-26 are pending in this application.  Claims 1-16 have been cancelled.  Claims 17-26 are rejected in this Office action.

The declaration filed on June 1, 2022 under 37 CFR 1.131(a) is sufficient to overcome the Carlson et al (2013/0309389) reference.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9402411. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the claims of U.S. Patent No. 9402411.
Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10583314. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the claims of U.S. Patent No. 10583314.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-26 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Chiang et al (WO 2009/140394) for the reasons set forth in rejecting the claims in the last Office action.
As to claims 17-26, Chiang et al teach "The process of the invention can be employed to enrich a composition of glycosides containing a subset of rebaudioside A, rebaudioside B, rebaudioside D, and stevioside.  Raw materials typically seen contain up to 5% by weight rebaudioside D (more typically 1-3% by weight) and up to 15% by weight rebaudioside B (more typically 2-8% by weight). Additionally, in-process glycoside streams recovered from other processes (e.g. crystallization) containing rebaudioside B levels up to 40% (more typically 12-35% by weight) may be enriched using this process." (see paragraph [0040]).
Hence, Chiang et al describe a glycoside composition comprising an enriched concentration of reb B (i.e. up to 40% and typically 12-35% by weight of reb B). The composition of glycosides of Chiang et al exclusively comprises steviol glycosides (see paragraphs [0039] and [0040]). It follows that up to 40% and typically 12-35% by weight of reb B in Chiang et al is wt% concentrations based on the total amount of sweet steviol glycoside compounds. Hence, Chiang et al disclose a composition comprising reb B at a concentration that is up to 40% and typically in the range of 12% to 35% by weight of the total amount of sweet steviol glycoside (see entire document, especially paragraphs [0039] and [0040]). The compositions are commonly based on extracts from stevia plants (see paragraph [0003]). Such compositions may be used to produce low-calorie sweeteners (see paragraph [0002]).  Even if this is not expressly stated in Chiang et al, low-calorie sweeteners are inevitably to be used for sweetening consumables. 
The claimed invention aims to enrich the reb B concentration with respect to the total concentration of sweet steviol glycosides in a composition.
The claimed compositions appear to differ from the compositions of Chiang et al in that in addition to the anticipated reb B concentration the reb A concentration has to be in the range of 40 to 90 wt% . 
The claimed invention appears to be based on the finding that a certain percentage of reb B within a stevia extract or sweetening composition comprising sweet steviol glycoside compounds has a positive effect on the taste characteristics of the remaining sweet steviol glycoside compounds present.  Of particular importance in this context is reb A, as reb A is comprised in relatively high concentrations in the natural stevia plant. Chiang et al state that steviol and reb A are the two major glycosides that can be found in stevia (paragraph [0033]).  Chiang et al teach the dry solid portion of a glycoside solution obtained from stevia may comprise about 20% by weight or greater of reb A, for example, about 20% to about 85% by weight of reb A (paragraph [0019]). 
In addition, Chiang et al teach that it is advantageous to further increase the reb A content and reduce the stevioside content, as reb A has an intense sweetness and little bitterness while stevioside has a bitter taste (see paragraph [0003]). 
It is further taught, for example, in paragraph [0025] of Chiang et al that reb A recovery rates of about 80% or greater, or 90% or greater, may be achieved. 
It follows that the relatively high reb A concentrations of 40 to 90 wt% are obvious and/or inherent ranges in view of the teachings of Chiang et al. 
Moreover, these ranges simply accommodate the fact that 10 wt% to 60 wt% of the sweet steviol glycoside compounds are to be reb B, which leaves a range of 90 wt% to 40 wt% for other sweet steviol glycoside compounds, including for example reb A. Accordingly, the choice of the ranges of 40 to 90 wt%, respectively, of reb A, is obvious and/or inherent to that of Chiang et al and the chosen ranges do not require any inventive skills. 

Prakash et al (US 2008/107775) is cited as of interest to the claimed invention.  Prakash et al shows that the sweetening of consumables with stevia extracts or the sweet steviol glycosides comprised therein was well established in the prior art (see for example, paragraph [0871]).  Prakash et al teach that consumables are to comprise 50 ppm to 3000 ppm stevia (i.e. stevia extract comprising stevioside and steviol glycosides) or 100 ppm to 3000 ppm of reb A (see entire document, especially paragraph [0873]). Prakash et al teach a diet cola beverage comprising reb A at a concentration of 400 ppm (see paragraph [0881]). Further, Prakash et al teach a Minute Maid Apple (i.e. a juice product) comprising reb A at a concentration of 180 ppm and an ice tea comprising reb A at a concentration of 360 ppm (see paragraphs [0882] and [0083]). The above cited ppm values for the sweetening of consumables show that "at least about 200 ppm" represents nothing out of the ordinary. 

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
Applicant argues that Chiang et al is directed to a method of separating rebaudioside A not to a composition and that the claimed invention provides for unexpected results.
Chiang et al teach "The process of the invention can be employed to enrich a composition of glycosides containing a subset of rebaudioside A, rebaudioside B, rebaudioside D, and stevioside.  Chiang et al describe a glycoside composition comprising an enriched concentration of reb B (i.e. up to 40% and typically 12-35% by weight of reb B). Such compositions may be used to produce low-calorie sweeteners (see paragraph [0002]).  Even if this is not expressly stated in Chiang et al, low-calorie sweeteners are inevitably to be used for sweetening consumables. Chiang et al state that steviol and reb A are the two major glycosides that can be found in stevia (paragraph [0033]).  Chiang et al teach the dry solid portion of a glycoside solution obtained from stevia may comprise about 20% by weight or greater of reb A, for example, about 20% to about 85% by weight of reb A (paragraph [0019]).  In addition, Chiang et al teach that it is advantageous to further increase the reb A content and reduce the stevioside content, as reb A has an intense sweetness and little bitterness while stevioside has a bitter taste (see paragraph [0003]). Moreover, these ranges simply accommodate the fact that 10 wt% to 60 wt% of the sweet steviol glycoside compounds are to be reb B, which leaves a range of 90 wt% to 40 wt% for other sweet steviol glycoside compounds, including for example reb A. Accordingly, the choice of the ranges of 40 to 90 wt%, respectively, of reb A, is obvious and/or inherent to that of Chiang et al and the chosen ranges do not require any inventive skills. 
The declaration under 37 CFR 1.132 filed June 1, 2022 is insufficient to overcome the rejection of claims 17-26 based upon Chiang et al as set forth in the last Office action for the following reasons.
1)  The declaration is directed to Application No. 15/174274 not the current application.
2)  The showing is not commensurate in scope with the current claims. 

In the absence of a persuasive showing of unexpected results, the claimed invention does not patentably define over the cited prior art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         
June 16, 2022